Allowable Subject Matter

Claims 1-14 are allowed in light of the amendment filed on 09/16/2019.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A calibration device, comprising:  2a frame, comprising a bottom plate and at least four sidewalls, wherein there 3are a first grating hole, a second grating hole, a third grating hole and a 4fourth grating hole at a first height on the sidewalls, and an image 5recognition pattern, a first measurement point, a second measurement 6point and a third measurement point on the bottom plate;  7a first optical sensing device, comprising a first light-emitting unit disposed on 8one of the sidewalls of the frame and configured to provide a first 9light, and a first receiving unit disposed on a sidewall corresponding to 10the sidewall on which the first light-emitting unit is disposed and 11configured to receive the first light;  12a second optical sensing device, comprising a second light-emitting unit 13disposed on one of the sidewalls of the frame and configured 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
                                 





/McDieunel Marc/
Primary Art Unit 3664B